DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior art of record fails to teach or suggest, alone or in combination, “the first connection type subset of the first pool of allocated resources corresponds to a processor core ratio allocated to a first connection type” as required by independent claim 1, in combination with the other claimed limitations (emphasis added). The prior art of record teaches allocating memory resources by connection type (Ball paragraphs 3-4). However, the prior art of record does not teach the subset of memory resources allocated to each connection type are determined as a ratio of processor cores allocated to a first connection type as required by independent claim 1.
Independent claim 11 is allowable because the prior art of record fails to teach or suggest, alone or in combination, “the maximum number of connections of the first connection type subset and the maximum number of connections of the second connection type subset correspond to the allocation ratio applied to the first pool of allocated resources” as required by independent claim 11, in combination with the other claimed limitations (emphasis added). The prior art of record teaches determining a maximum number of connections allowed for a given port (Armes paragraph 50). However, the prior art of record does not teach the maximum number of connections for a given connection type corresponds to the ratio of memory resources allocated to each connection type as required by required by independent claim 11.
Independent claim 20 is allowable because the prior art of record fails to teach or suggest, alone or in combination, “adjust, based on the read/write ratio, a resource ratio; and recalculate, based on the resource ratio, the maximum number of connections for the first connection type subset of the first pool of allocated storage resources” as required by independent claim 20, in combination with the other claimed limitations (emphasis added). The prior art of record teaches adjusting the operation of a system (resources) to achieve a certain read/write ratio (Clark; abstract). However, the prior art of record does not teach recalculating, based on an adjusted resource ratio, a maximum number of connections for a given connection type as required by required by independent claim 20.
Because claims 2-6, 8-10, 12-13, 15-19 and 21-22 depend directly or indirectly on independent claims 1, 11 and 20, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181